Citation Nr: 0108446	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth finger.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
low back.

4.  Entitlement to service connection for a neck disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hand 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to a compensable evaluation for multiple 
non-service-connected disabilities under 38 C.F.R. § 3.324.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted the veteran service 
connection for residuals of a fracture of the right fifth 
finger.  The assigned evaluation was noncompensable, 
effective in June 1993.  Otherwise, the rating decision on 
appeal denied the benefits sought on appeal.


REMAND

The veteran maintains, in substance, that the current 
evaluations assigned for her chondromalacia of the left knee 
and residuals of a fracture of the right fifth finger do not 
adequately reflect the severity of those disabilities.  She 
also asserts that while on active duty she incurred 
disabilities of the low back, neck, hands, hips, left ankle, 
and right shoulder, as well as PTSD.  Finally, she asserts 
that she is entitled to a compensable evaluation for multiple 
non-service-connected disabilities under 38 C.F.R. § 3.324.  
Accordingly, favorable determinations are requested.

The Board notes that in November 2000, the veteran submitted 
correspondence to VA indicating that she had been treated at 
the Pontiac Osteopathic Hospital, of Pontiac Michigan, in 
August 2000, for a number of conditions, including 
fibromyalgia.  The veteran also submitted a photocopy of a 
form from the Family Independence Agency indicating that she 
required treatment for a number of medical conditions, 
including fibromyalgia syndrome.  Notice of potentially 
relevant available medical evidence is pertinent to this 
appeal.  However, waiver of the right to readjudication by 
the RO pursuant to 38 C.F.R. § 20.1304(c) (2000) was not 
submitted with this additional evidence.  

During an April 2000 videoconference hearing before the 
undersigned Board member, the veteran testified that she was 
assaulted during leave in July 1983, which resulted in 
injuries to her neck, right shoulder, low back and right hip.  
(See April 18, 2000 hearing transcript (Tr.) at pages 3 and 
14.)  She noted that she had made a police report with the 
Seven Mile, Woodworth, Palmer Park Precinct in Detroit.  She 
also noted that she had undergone treatment in 1986 by Dr. 
Joel Dwyer, a private psychiatrist in Southfield Michigan.  
(See Tr. at page 20.)  She noted that he had since moved and 
she did not know his whereabouts.  A review of the veteran's 
claims file indicates that records from the Detroit Police 
and Dr. Dwyer have not been requested by the VA.  

The Board notes that the most recent VA examination of the 
service-connected residuals of fracture of the right fifth 
finger was in May 1997, and the most recent VA examination of 
the left knee chondromalacia was in November 1998.  As the 
veteran has asserted that these disabilities have worsened, 
the Board finds that a current evaluation is necessary for a 
proper adjudication of these appeals.  The Board also 
observes that the issue of entitlement to a compensable 
evaluation for multiple non-service-connected disabilities 
under 38 C.F.R. § 3.324, is inextricably intertwined with the 
other issues on appeal.

The Board observes that the rating decision on appeal denied 
entitlement to service connection for a low back disability, 
bilateral hand disability, bilateral hip disability, left 
ankle disability, and right shoulder disability, de novo.  
However, service connection for these disabilities was 
previously denied by unappealed rating decisions, including 
in August 1997.  The RO has not issued a statement of the 
case or supplemental statement of the case which addresses 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for these 
disabilities.  Therefore, the Board finds that a remand for 
this action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (1999); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).

Finally, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated her for 
residuals of a fracture of the right 
fifth finger since June 1993, 
chondromalacia of the left knee since 
February 1997; and/or for PTSD, the low 
back, neck, hands, hips, left ankle, or 
right shoulder.  Thereafter, in light of 
the response received and after obtaining 
any necessary authorization, the RO 
should take appropriate action to obtain 
a copy of all clinical records indicated, 
which have not been previously secured, 
including records from Dr. Dwyer, the 
Pontiac Osteopathic Hospital and the 
Family Independence Agency.  If such 
records are not available, cannot be 
located, or cannot be obtained after a 
reasonable effort, documentation to this 
effect should be associated with the 
claims file.

2. The RO should obtain from the Detroit, 
Michigan local law enforcement agency any 
police reports or other reports that were 
filed in connection with the veteran 
regarding a July 1983 assault.  Any 
authorization necessary for release of 
such documents should be obtained from 
the appellant.  If such records are not 
available, cannot be located, or cannot 
be obtained after a reasonable effort, 
documentation to this effect should be 
associated with the claims file.

3.  When the above development is 
completed, the RO should schedule the 
veteran for VA examinations by 
appropriate specialists, as available, to 
determine the nature and etiology of any 
PTSD (pursuant to verified stressors 
identified by the RO), and any 
disabilities of the low back, neck, 
hands, hips, left ankle or right 
shoulder.  All indicated tests must be 
conducted.  The claims file must be made 
available for review by the examiner(s) 
prior to the requested studies.  The 
examiners should provide opinions as to 
whether the veteran has the claimed 
disabilities, and whether it is at least 
as likely as not that any of the 
identified disabilities is etiologically 
related to active service, including any 
findings noted in his service medical 
records.  The basis of the opinion should 
be explained.

4.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected residuals of 
a fracture of the right fifth finger, and 
chondromalacia of the left knee.  All 
indicated tests should be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner should 
assess the extent of functional and 
industrial impairment caused by the 
veteran's service-connected residuals of 
a fracture of the right fifth finger, and 
chondromalacia of the left knee.  The 
examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the right hand and left knee 
during flare-ups or repeated use, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the residuals of 
fracture of the right fifth finger, or 
chondromalacia of the left knee, the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination.  
Such determinations should be expressed, 
if feasible, in terms of additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A complete rationale for 
all opinions expressed must be provided.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate the 
issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a low 
back disability, bilateral hand 
disability, bilateral hip disability, left 
ankle disability, or right shoulder 
disability.  The RO should also 
readjudicate the issues of entitlement to 
service connection for PTSD and disability 
of the neck, entitlement to a compensable 
evaluation for chondromalacia of the left 
knee and entitlement to an initial 
compensable rating for residuals of a 
fracture of the right fifth finger, fully 
considering the Court's decision in Deluca 
v. Brown, 8 Vet. App. 202 (1995).

7.  If any benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
including as to reopening a previously 
finally denied claim for service 
connection.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
she is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



